12/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0257



                                 No. DA 19-0257


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RICHARD LEE TOME,

             Defendant and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 45-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including February 1, 2021, within which to prepare, serve, and file the State’s

response brief.




MP                                                                      Electronically signed by:
                                                                         James Jeremiah Shea
                                                                   Justice, Montana Supreme Court
                                                                          December 10 2020